09-0083-ag
    Weng v. Holder
                                                                                  BIA
                                                                             Weisel, IJ
                                                                          A029 795 078


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 30 th day of July, two thousand ten.

    PRESENT:
             REENA RAGGI,
             RICHARD C. WESLEY,
             GERARD E. LYNCH,
                  Circuit Judges.
    _______________________________________

    LIN JIAN WENG, a.k.a. LIN JIAN FENG,
             Petitioner,

                     v.                                    09-0083-ag
                                                           NAC
    ERIC H. HOLDER, Jr., U.S. ATTORNEY
    GENERAL, 1
               Respondent.
    _______________________________________

    FOR PETITIONER:                David Z. Su, Monterey Park,
                                   California.

                 1
              Pursuant to Federal Rule of Appellate Procedure
        43(c)(2), Attorney General Eric H. Holder, Jr., is
        automatically substituted for former Attorney General
        Michael B. Mukasey as respondent in this case.
FOR RESPONDENT:         Tony West, Assistant Attorney
                        General, Anthony P. Nicastro, Senior
                        Litigation Counsel, Joanna L.
                        Watson, Trial Attorney, Office of
                        Immigration Litigation, Civil
                        Division, United States Department
                        of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED in part and DISMISSED in part.

    Petitioner Lin Jian Weng, a native and citizen of the

People’s Republic of China, seeks review of a December 10,

2008, order of the BIA affirming the April 4, 2007, decision

of Immigration Judge (“IJ”) Robert Weisel, denying his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).     In re Weng,

No. A029 795 078 (B.I.A. Dec. 10, 2008), aff’g No. A029 795

078 (Immig. Ct. N.Y. City Apr. 4, 2007).   We assume the

parties’ familiarity with the underlying facts and

procedural history of the case.

    Under the circumstances of this case, we review the

IJ’s decision as modified by the BIA decision.     See Xue Hong

Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

2005).   The applicable standards of review are well


                              2
established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    Because Weng waived any challenge to the IJ’s finding

that he failed to establish past persecution, he was not

entitled to a presumption of a well-founded fear of future

persecution.   8 C.F.R. § 1208.13(b)(1).      Absent past

persecution, an applicant may establish eligibility for

asylum by showing that he subjectively fears persecution on

account of an enumerated ground and that his fear is

objectively reasonable.   See Ramsameachire v. Ashcroft, 357

F.3d 169, 178 (2d Cir. 2004).       The BIA did not err in

finding that Weng failed to establish a well-founded fear of

persecution based on either: (1) his physical altercation

with family planning officials over twenty years ago; or (2)

the birth of his two U.S. citizen children.       See Corovic v.

Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

    With regard to Weng’s claim based on his physical

altercation with family planning officials, as the BIA

found, the record is devoid of any evidence indicating that

Chinese officials would seek out petitioner.       Weng does not

dispute that finding, waiving any such argument.       See

Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7



                                3
(2d Cir. 2005).   Thus, we will not disturb the BIA’s

decision in this respect.

    Furthermore, the BIA reasonably found that Weng failed

to demonstrate a well-founded fear of persecution based on

the birth of his two U.S. citizen children.   As the BIA

observed, the evidence Weng submitted was similar to, but

less extensive than, that addressed in Matter of J-W-S-, 24

I. & N. Dec. 185 (BIA 2007).   We have previously reviewed,

and found no error in, the BIA’s analysis in that case.

Jian Hui Shao v. Mukasey, 546 F.3d 138 (2d Cir. 2008).

Moreover, contrary to Weng’s argument, the IJ reasonably

discounted Weng’s testimony concerning the alleged forced

sterilization of a “fellow villager.”   See id. at 160

(holding that BIA reasonably concluded that conclusory

“unattributed ‘reports’” do not, by themselves, demonstrate

reasonable possibility of future persecution).

    Accordingly, the record supports the agency’s

determination that Weng was not eligible for asylum.

8 U.S.C. § 1252(b)(4)(B); see Corovic, 519 F.3d at 95.     We

lack jurisdiction to consider Weng’s unexhausted challenge

to the IJ’s denial of his request for withholding of removal

and CAT relief and dismiss the petition for review to that



                               4
extent.   See 8 U.S.C. § 1252(d)(1).

    For the foregoing reasons, the petition for review is

DENIED in part and DISMISSED in part.   As we have completed

our review, any stay of removal that the Court previously

granted in this petition is VACATED, and any pending motion

for a stay of removal in this petition is DISMISSED as moot.

Any pending request for oral argument in this petition is

DENIED in accordance with Federal Rule of Appellate

Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5